Opinion filed March 28, 2013




                                               In The

           Eleventh Court of Appeals
                                             ___________

                                       No. 11-13-00067-CV
                                           __________

                            MARTIN MINJAREZ JR., Appellant

                                                  V.

                          LARISSA ANAI MINJAREZ, Appellee


                             On Appeal from the 318th District Court
                                    Midland County, Texas
                                Trial Court Cause No. FM54134


                              MEMORANDUM OPINION
          Martin Minjarez Jr., the pro se appellant in this case, has filed in this court a motion for
voluntary dismissal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion, entitled “NOTICE OF
APPEAL WITHDRAWAL BY APPELLANT,” Appellant requests that his “appeal be
withdrawn from the docket.” Therefore, in accordance with Appellant’s request, we dismiss the
appeal.
          The motion is granted, and the appeal is dismissed.


                                                                PER CURIAM
March 28, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.